       Case 1:17-cr-00638-RWS Document 115 Filed 01/04/19 Page 1 of 2
              Case 1:17-cr-00638-RWS Document 110 Filed 12/26/18 Page 1 of 2
                                              U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York
                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew 's Pla=a
                                                      New York, Ne w York 10007



                                                      December 26, 2018


BYECF

The Honorable Robert W. Sweet                                                        JUDGE SWEET GHAMtsERS
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

    Re:        United States v. Margulies, S2 17 Cr. 638 (RWS)

Dear Judge Sweet:

         The Government writes, on behalf of the parties, in connection with the Court' s December
26, 2018 Order (Dkt. No. 109) regarding defendant Joel Margulies' motion for an adjournment of
the January 28, 2019 trial date. Specifically, the Court ordered that, "[i]n the event that a motion
to sever is made by January 28, the trial date will be converted to a pretrial conference." (Dkt. No.
109). In light of the Court's order, the Government has conferred with defense counsel, and the
parties jointly propose the following briefing schedule for the defendant's motion to sever:

          •    January 4, 2019: Defendant's Motion to Sever
          •    January 18, 2019: Government's Response to Defendant' s Motion to Sever
          •    January 25 , 2019: Defendant' s Reply, if any
          •    January 28, 2019: Pretrial Conference

        The parties also request that the current January 9, 2019 pretrial conference date be reset
for the proposed January 28, 2019 conference date.

        Finally, the parties respectfully request clarity regarding a new trial date, and ask that the
Court suspend the current pretrial filings and disclosure deadlines (see Dkt. No. 82), which were
set based on a January 28, 2019 trial date, in light of the uncertainty regarding the current trial
date. Once a new trial date is set, the parties will confer and propose new pretrial filings and
disclosure deadlines based on the new trial date. For the reasons set forth in the Government ' s
      Case 1:17-cr-00638-RWS Document 115 Filed 01/04/19 Page 2 of 2
        Case 1:17-cr-00638-RWS Document 110 Filed 12/26/18 Page 2 of 2
                                                                                          Page 2


letter of December 21 , 2018 (Dkt. No. 108), the Government respectfully submits that a trial date
be set for as close as practicable to the pre-trial conference of January 28, 2019.

                                                             Respectfully submitted,

                                                             GEOFFREY S. BERMAN
                                                             United States Attorney
                                                             Southern District of New York

                                                       By:          /s/
                                                             Christine I. Magdo
                                                             Negar Tekeei
                                                             Assistant United States Attorneys
                                                             Southern District of New York
                                                             (212) 637-2297 / 2482
